Citation Nr: 1128747	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  03-15 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine at L4-5 and L5-S1.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to August 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision, by the Chicago, Illinois, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar at L4-5 and L5-S1.  The Veteran perfected a timely appeal.  In May 2007, the Board remanded the issue of service connection for a low back disorder to the RO for further evidentiary development.  

In a May 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine at L4-5 and L5-S1.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), and by a May 2010 joint motion, the parties to the appeal moved to have the Board's May 2009 denial vacated.  The Court granted the motion.  

In August 2010, the Board remanded the case to the RO for further evidentiary development, pursuant to the Court's order.  Following the requested development, a supplemental statement of the case (SSOC) was issued by the Appeals Management Center (AMC) in May 2011.  


FINDING OF FACT

The Veteran does not have degenerative joint disease of the lumbar spine at L4-5 or L5-S1 that is related to his military service.  



CONCLUSION OF LAW

The Veteran does not have degenerative joint disease of the lumbar spine at L4-5 or L5-S1 that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2002 from the RO to the Veteran, which was issued prior to the RO decision in August 2002.  Additional letters were issued in March 2004, May 2007, and August 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Re-adjudication by the agency of original jurisdiction occurred after the August 2010 letter.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

A review of the Veteran's STRs reveals that the Veteran twice sought treatment for back pain in service.  In January 1966 the Veteran sought treatment for pain in his back that was determined to be a mild muscle spasm.  Subsequently, in May 1966, the Veteran sought treatment for back pain that was determined to be mild mid-back spasms resulting in limitation of motion.  On the occasion of his separation examination in August 1966, clinical evaluation of the spine was reported as normal.  

The Veteran's claim for service connection for a low back disorder (VA Form 21-526) was received in February 2002.  In conjunction with his claim, the Veteran was afforded a VA examination in May 2002.  The Veteran reported that he experienced low back pain while in service but never sought medical attention for his problems.  He related his back pain either to heavy lifting or cold weather exposure on board a ship.  The Veteran indicated that he sought treatment at a VA hospital for back pain after discharge, and he was treated with pain medications.  He stated that he continued to experience back pain over time and it was getting worse.  Following an evaluation of the back, the impression was arthritis of the lumbosacral spine.  The examiner noted that x-ray study showed scoliosis of the lumbar spine with convexity to the right side, and degenerative joint disease of the facet joint at L4-L5, bilaterally and at the left side of L5-S1.  The examiner stated that, because there were no records to support the Veteran's claim related to low back pain experiences that occurred in service, it was not at least as likely as not that his present back condition is due to military service.  

Submitted in support of the claim were VA treatment reports dated from December 1976 to May 1995.  Those records show that the Veteran sought treatment for complaints of back pain.  During a clinical visit in December 1976, the Veteran complained of back pain and muscle spasm that started earlier that day.  At that time he reported a history of back pain.  Following a physical examination, he was diagnosed with lumbosacral strain.  A January 1977 note shows that there was no essential change in low back pain.  The Veteran was seen in August 1982 for what was characterized as an acute low back sprain; he was again seen in May 1995 for pain the lumbosacral spine.  

Also submitted were private treatment reports dated from March 1997 through June 2002, which also show that the Veteran sought treatment for back pain.  When seen in February 1998, the Veteran indicated that he was generally doing well, except for some episodes of mid low back pain.  The assessment was low back pain.  A September 2001 treatment record from Dr. R. indicates that the Veteran was diagnosed with degenerative joint disease of the low back.  

Received in September 2007 were treatment reports from Dr. Nasrsipur V. Ravi, dated from June 1998 to February 2007, which show that the Veteran received clinical attention and treatment for complaints of low back pain.  In July 1998, the Veteran was diagnosed with sciatica.  

Following a remand from the Board, dated in May 2007, it was determined that, because the examiner who conducted the May 2002 VA examination failed to note the Veteran's inservice treatment for back pain, in December 2007, the Veteran's claims folder was referred to a different VA examiner for review and an opinion as to the origin and etiology of the Veteran's back disability.  In a December 2007 report, the VA examiner noted that the Veteran's in-service back pain was related to back spasms that appeared to be muscular in nature and to have resolved without any ensuing complications.  Thus, the VA examiner concluded that: "In view of the length of time from his military service to the onset of back pain in May 2002, it is this medical examiner's opinion that the period of time negates any cause and effect relationship of the 1966 entries.  It is less likely than not, less than 50%, that the Veteran's lumbosacral arthritis is related to his military service."  

Received in July and August 2010 were VA progress notes dated from June 2002 through July 2010.  These records show that the Veteran sought treatment for complaints of low back pain.  

The Veteran was afforded another VA examination in September 2010.  The examiner indicated that he reviewed the claims folder.  The Veteran indicated that he had had back pain ever since he was in military service.  The Veteran reported being treated for back pain in the late 1960s, in 1974 and 1977 at VA, and at Good Samaritan Hospital in 1982.  The Veteran indicated that he experiences intermittent low back pain on a daily basis; he described the pain as sharp in nature.  Following an evaluation of the lumbar spine, the examiner reported a diagnosis of mechanical low back pain syndrome and S1 radiculopathy, bilateral.  X-ray study of the lumbar spine revealed multilevel disc space narrowing primarily involving L3/L4, L4/L5, and L5/S1.  The examiner explained that the Veteran's low back pain was caused by a mechanical low back pain syndrome.  He further noted that pain generators were multiple, including degenerative disc disease and degenerative arthritis.  The examiner observed that the Veteran was diagnosed with mild muscle spasm in the middle back during military service.  There was no mention of the lumbosacral condition.  The separation examination in August 1966 described the spine as normal.  The examiner further noted that there was nothing in the medical record consistent with a chronic low back condition during military service.  The examiner explained that general low back pain is ubiquitous in the general population affecting at least 90 percent at some point in time.  The examiner also explained that the Veteran's degenerative condition of the lumbosacral spine was very common in the general population at the Veteran's age.  The examiner concluded that it was therefore more likely than not that the Veteran's current degenerative condition of the lumbar spine was not caused by military service.  

III.  Analysis

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In addition, the law provides that, where a veteran has qualifying service and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After review of the evidentiary record, the Board finds that service connection is not warranted for degenerative joint disease of the lumbar spine at L4-5 or L5-S1.  Significantly, while the service treatment records reflect complaints of low back pain in 1966, the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a low back disorder.  In fact, at the time of his separation examination in August 1966, clinical evaluation of the spine was normal and the Veteran denied having any back problem at that time.  The first post-service clinical documentation of the onset of low back symptoms was in December 1976, a decade after service separation.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even then, it was noted that he reported having such problems only over the past year.  

The Veteran here has contended continuity of low back pain symptomatology as a result of heavy lifting or exposure to cold weather aboard a ship during service.  However, upon separation examination in August 1966, the Veteran denied having any back problems and clinical evaluation of the spine was normal.  Because of this, and because of the 1976 entry showing that he had had problems for only a year, the Board finds that his statements of continuity since service, now made in the context of a claim for monetary benefits, are not credible.  Therefore, continuity of symptomatology has not been demonstrated.  

The Board also finds that there is no competent evidence demonstrating a relationship between the Veteran's currently diagnosed back disorder and service.  To the contrary, following a review of the claims folder in December 2007, which included a review of the service treatment records showing complaints of back pain, the VA examiner offered his opinion that the period of time from service to the onset of a chronic disability negates any cause and effect relationship between the 1966 problems and current disability.  More recently, the Veteran was afforded another VA examination in September 2010.  A VA examiner reviewed the claims folder, examined the Veteran, and offered his opinion that "there is nothing in the medical record consistent with a chronic low back condition during military service."  The examiner explained that general low back pain is ubiquitous in the general population affecting at least 90 percent at some point in time.  The examiner also explained that the Veteran's degenerative condition of the lumbosacral spine was very common in the general population at the Veteran's age.  The examiner concluded that it was more likely than not that the Veteran's current degenerative condition of the lumbar spine was not caused by military service.  

While the Veteran is competent to describe his symptomatology, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to the causation of his low back disorder.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Given the absence of chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current low back disorder is not the result of disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for degenerative joint disease of the lumbar spine at L4-5 and L5-S1 must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

Additionally, because arthritis was not demonstrated in the first post-service year, a grant of service connection based on a presumption for chronic disease is not possible.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for degenerative joint disease of the lumbar spine at L4-5 or L5-S1 is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


